223 S.E.2d 918 (1976)
29 N.C. App. 220
Edgar Luther BARRETT, Jr., Administrator of the Estate of Edgar Luther Barrett, III
v.
R. Bud PHILLIPS et al.
No. 753SC885.
Court of Appeals of North Carolina.
April 21, 1976.
*919 Mattox & Reid, P. A., by David E. Reid, Jr., Greenville, and Gary B. Davis, for plaintiff-appellant.
Hogue, Hill, Jones, Nash & Lynch, by William L. Hill, II, Wilmington, and Speight, Watson & Brewer, by William C. Brewer, Jr., Greenville, for defendant-appellees.
MARTIN, Judge.
Plaintiff contends the trial judge erred in granting defendants' motion for summary judgment.
"The purpose of summary judgment can be summarized as being a device to bring litigation to an early decision on the merits without the delay and expense of a trial where it can be readily demonstrated that no material facts are in issue. . . The standard for summary judgment is fixed by Rule 56(c). `The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law' . . . Rule 56 is for the disposition of cases where there is no genuine issue of fact and its purpose is to eliminate formal trials where only questions of law are involved . . . `The determination of what constitutes a "genuine issue as to any material fact" is often difficult . . . It has been said that a genuine issue is one which can be maintained by substantial evidence. Where the pleadings or proof of either party disclose that no cause of action or defense exists, a summary judgment may be granted . . ..'" Kessing v. Mortgage Corp., 278 N.C. 523, 180 S.E.2d 823 (1971).
Procedurally, the question in the instant case is reduced to whether or not the pleadings, together with the answers to Rule 33 Interrogatories, show any genuine issue as to any material fact, and whether any party is entitled to a judgment as a matter of law. Applying this test to the case at bar, it appears that the judgment of the trial court should be affirmed.
A careful review of the record reveals that the parties were in agreement as to the material factual particulars concerning the death of Edgar Luther Barrett, III. There was no "genuine issue as to any material fact." The effect of the undisputed facts was a question of law for the court to determine. See Kessing v. Mortgage Corp., supra. The question of law decided by the trial court was whether the defendants' violation of the rules, regulations, and requirements of the North Carolina State Department of Public Instruction and the North Carolina High School Athletic Association through the incorrect preparing and filing of the 1970 Master Eligibility List and their allowing Johnny Lee Smith to participate in the football game constituted actionable negligence.
Plaintiff contends that the defendants' negligence in the preparation and filing of the 1970 Master Eligibility List and in allowing Smith to participate in the football game was the proximate cause of Barrett's death. While defendants may have violated the aforesaid rules, regulations, and requirements, *920 we fail to perceive a causal relation between the violation and the injury restuling in the boy's death.
"[T]he principle prevails in this State that what is negligence is a question of law, and when the facts are admitted or established, the court must say whether it does or does not exist. `This rule extends and applies not only to the question of negligent breach of duty, but also the feature of proximate cause' . . . (Citations omitted)." Hudson v. Transit Co., 250 N.C. 435, 108 S.E.2d 900 (1959); See McNair v. Boyette, 15 N.C.App. 69, 189 S.E.2d 590 (1972).
For the reasons stated above, we hold that the trial court was correct in entering summary judgment in favor of the defendants.
Affirmed.
BRITT and HEDRICK, JJ., concur.